BROUSSARD, J.
I respectfully dissent. The superior court’s function under Labor Code section 1160.81 is simply to enforce orders of the Agricultural Labor Relations Board (ALRB or Board) that are no longer subject to review on their merits. To allow the noncomplying party to take an appeal *710from the superior court’s action will “thwart one of the Legislature’s purposes in enacting the ALRA [Agricultural Labor Relations Act]—the speedy resolution of agricultural labor disputes.” (Agricultural Labor Relations Board v. Abatti Produce Inc. (1985) 168 Cal.App.3d 504, 514 [214 Cal.Rptr. 283].)
“Labor Code section 1160.8 enumerates the circumstances under which courts have jurisdiction to review decisions of the Board.” (Belridge Farms v. Agricultural Labor Relations Bd. (1978) 21 Cal.3d 551, 555 [147 Cal.Rptr. 165, 580 P.2d 665].) It provides for only two types of judicial proceedings: (1) appellate review by discretionary writ; and (2) superior court enforcement of final Board orders. The former affords the aggrieved party an opportunity to seek full review of the merits of the Board’s order; the latter permits the superior court to determine only “that the order was issued pursuant to procedures established by the board and that the person refuses to comply with the order. . . .” The superior court “shall not review the merits of the [Board] order.” (§ 1160.8.)
The section 1160.8 procedures are an essential part of “the exclusive method of redressing unfair labor practices” under the ALRA. (§ 1160.9.)2 The Legislature circumscribed the superior court’s function under section 1160.8 to allow the ALRB to expeditiously transform its administrative orders into court orders that would be enforceable by the contempt power of the court if there is a refusal to voluntarily comply. The majority’s application of the general rule of appeals to such proceedings frustrates the legislative purpose of ensuring “stability in labor relations” (Stats. 1975, Third Ex. Sess., ch. 1, § 1, p. 4013) by encouraging dilatory tactics.3 Realistically, there is no need for a right to appeal from the enforcement order.
The majority’s interpretation of section 1160.8 also creates anomalous results. Under section 1160.8, the Court of Appeal, upon granting review of *711the Board’s order, “shall have jurisdiction ... to make and enter a decree enforcing [or] modifying and enforcing as so modified . . . the order of the board.” (§ 1160.8.) If the Court of Appeal exercises this power to enforce the Board’s order, the aggrieved party may litigate the issue of compliance only in a contempt proceeding. (See In re Berry (1968) 68 Cal.2d 137, 148-149 [65 Cal.Rptr. 273, 436 P.2d 273].) If the order is enforced by the superior court, however, the majority permits the party to obtain risk-free review of the compliance issue. Thus, a party can substantially delay the necessity for complying simply by not seeking review in the Court of Appeal. The Legislature cannot have intended this result.
The majority’s professed inability to find any “principled way” around the normal rules of appealability (ante, p. 705) stems from a too narrow reading of Gue v. Dennis (1946) 28 Cal.2d 616 [170 P.2d 887]. This court said in Gue that section 93, which provides that obedience to the Labor Commissioner’s subpoenas “shall be enforced by the courts,” “has as its objective an adjudication in contempt if noncompliance persists. This being so, an order directing compliance, which expressly contemplates a further order, is intermediate in character, and any review thereof should await a subsequent adjudication in contempt.” (Id. at p. 617, italics added.) The majority concludes that the Gue holding does not preclude appealability of the present order because the order does not specifically state that further proceedings in contempt are contemplated.4 (Ante, p. 703.) But the threat of contempt is clearly implicit in the statutory purpose of the superior court proceeding, which is to “enforce” the ALRB order. (§ 1160.8.) What distinguishes the Gue order from appealable final judgments is not its fortuitous reference to the possibility of contempt for noncompliance but the fact that the purpose of the proceeding in which it was issued was merely to “transform [an] administrative order into a court order” (Abatti, supra, 168 Cal.App.3d at p. 513), and not to resolve the merits of the administrative order. The requirement that the superior court determine “that the person refuses to comply with the [ALRB] order” (§ 1160.8) is consistent with Gue, where the Labor Commissioner averred, and the court presumably found, a prior willful refusal to obey the subpoenas. Accordingly, I con-*712elude that the superior court’s order was not final and therefore not appeal-able.
I agree with the majority that if an appeal is allowed and affirmative injunctive relief is necessary to preserve the status quo pending appeal, the appellate court could exercise its supersedeas power. (Ante, p. 708.) Section 923 of the Code of Civil Procedure also gives an appellate court jurisdiction “to make any order appropriate to preserve . . . the effectiveness of the judgment subsequently to be entered . . . .” Thus, a showing that delay in enforcing the mandatory provisions of an ALRB order would nullify its effectiveness, coupled with a preliminary determination of lack of probable merit to the appeal, should lead the appellate court to order the mandatory provisions not stayed.5
Mosk, J., and Arguelles, J., concurred.

 Unless otherwise indicated, all section references are to the Labor Code.


 Section 1160.9 provides: “The procedures set forth in this chapter shall be the exclusive method of redressing unfair labor practices.” Section 1165, subdivision (a), which gives the superior court the greater power to hear and decide “[s]uits for violation of contracts” between agricultural labor unions and agricultural employers, is contained in a subsequent chapter.


 The stability of agricultural labor relations is greatly influenced by the appeals process, and the Legislature intended that Board orders resolving labor disputes be enforced as expeditiously as possible. As the Court of Appeal observed in Abatti, supra, 168 Cal.App.3d at page 514, “[t]his purpose is evidenced by the shortened time period for seeking review of the ALRB’s order, the option of summary denial of a petition for review by the Court of Appeal and by the abbreviated superior court procedures. (Lab. Code, § 1160.8; Tex-Cal Land Management, Inc. v. Agricultural Labor Relations Bd. [(1979)] 24 Cal.3d 335, 351 [156 Cal.Rptr. 1, 595 P.2d 579]; see also Belridge Farms v. Agricultural Labor Relations Bd., [supra, ] 21 Cal.3d [at p. 558] [147 Cal.Rptr. 165, 580 P.2d 665].)” Further evidence of this purpose is that the Legislature gave the Court of Appeal the power and discretion to modify and enforce orders of the Board in the review proceeding. (§ 1160.8.)


 The majority relies on Dow v. Superior Court (1956) 140 Cal.App.2d 399, 410-411 [297 P.2d 30], for this proposition. That case, however, is inapposite. In Dow, the superior court, in a probate proceeding, issued an order that the administratrix pay fees and costs and convey title. The administratrix filed an appeal from the order. Subsequently, a contempt action was commenced against the administratrix. The Court of Appeal held that the order enforcing the probate court’s decree was stayed because “[t]he petition which initiated the proceeding which culminated in the [enforcement] order . . . neither expressly nor by necessary implication indicates that a contempt proceeding is in progress.” (Id. at p. 410.) In the instant case, however, the enforcement order was issued because noncompliance was already evident and continuing. The petition to the superior court clearly contemplated subsequent adjudication in contempt if noncompliance persisted.


 The Board also may be entitled to relief from an automatic stay under section 1110b of the Code of Civil Procedure. That section provides: “If an appeal be taken from an order or judgment granting a writ of mandate the court granting the writ, or the appellate court, may direct that the appeal shall not operate as a stay of execution if it is satisfied upon the showing made by the petitioner that he will suffer irreparable damage in his business or profession if the execution is stayed.” The enforcement order, under the majority’s reasoning, is tantamount to a writ of mandate. (Tex-Cal Land Management, Inc. v. Agricultural Labor Relations Bd., supra, 24 Cal.3d at pp. 351-352.) As the parties have not briefed the issues of whether section 1110b applies to public agencies (see, e.g., Social Services Union v. County of San Diego (1984) 158 Cal.App.2d 1126, 1131 [205 Cal.Rptr. 325]; Hayworth v. City of Oakland (1982) 129 Cal.App.3d 723, 728 [181 Cal.Rptr 214]) and whether an undertaking would be required before a trial court lifts an automatic stay (see Code Civ. Proc., § 917.9), I do not address them here.